Citation Nr: 1024811	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to an increased rating for PTSD.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion only when it is deemed necessary to 
make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran was last afforded a VA 
examination in January 2006.  This examination revealed that the 
Veteran experienced symptoms of nightmares, detachment, 
hypervigilance, and exaggerated startle response.  The examiner 
noted that the Veteran was not working, but this was largely 
attributed to the Veteran's low back disability.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.

It is argued by the Veteran that manifestations of his 
psychiatric disorder are more severe than indicated by the 
currently assigned 30 percent rating.  He has submitted VA 
outpatient from 2008 that demonstrate that he continues to be 
seen for his psychiatric complaints.  These records reflect 
decreased GAF scores and some potentially more severe symptoms, 
including some suicidal ideation, despite regular outpatient 
treatment.  In December 2008, a treating psychiatrist noted that 
the Veteran is not employable as the result of his chronic and 
severe PTSD.  

When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  The record indicates that the Veteran was not 
afforded an updated VA examination in response to his claim for 
an increased rating for PTSD.  Although the Veteran's last 
examination is not unduly remote, he has stated that his 
condition is more severe than currently rated.  Moreover, recent 
VA outpatient treatment records since the examination seem to 
reflect more severe symptoms and increased functional impairment.  
Accordingly, the Board finds that a new examination to assess the 
severity of the Veteran's PTSD is in order.

Moreover, treatment providers at the Augusta VAMC in 2008 
indicated that they had treated the Veteran's PTSD on a regular 
basis.  However, there are no VA outpatient treatment records 
associated with the Veteran's claims from the period from 
November 2006 through May 2008, and for the period following 
December 2008.  These records are clearly pertinent to the claim; 
and, if they exist, the VA records are deemed to be in the 
constructive possession of VA adjudicators.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Thus, medical records from the Augusta VAMC should be 
obtained.  On remand, the Veteran should also be afforded the 
opportunity to submit additional evidence in support of his 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  The RO/AMC should 
specifically seek records pertaining to the 
Veteran's treatment for PTSD at the VAMC in 
Augusta from November 2006 through May 2008 
and following December 2008.  The Veteran 
should also indicate whether there was any 
post-service treatment by any private or 
other providers, records of which have not 
been obtained.  He should identify any 
treatment and the location and provide 
releases of information as needed.  If the 
RO/AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.  The claims file should contain 
documentation of all attempts to procure 
additional information.

2.  Then, the Veteran should be scheduled 
for a VA psychiatric examination to assess 
the current severity of his PTSD symptoms.  
All testing or studies deemed necessary 
should be performed.  The claims file 
should be made available for the examiner's 
review in connection with the evaluation, 
and he or she must state that that it was 
reviewed in his or her report.  

All clinical manifestations of the 
Veteran's service connected PTSD should be 
reported in detail.  If possible, current 
GAF scores should be reported and their 
significance explained.  The examiner 
should provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service-connected PTSD.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

3.  Then, readjudicate the claim for an 
increased rating for PTSD.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case (SSOC) 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


